Citation Nr: 0829597	
Decision Date: 08/29/08    Archive Date: 09/04/08	

DOCKET NO.  02-21 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUE

Entitlement to an increased rating for the residuals of a 
puncture wound to the left (minor) hand, initially evaluated 
as noncompensably disabling prior to August 21, 2007, and as 
20 percent disabling thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from February 1946 to 
November 1947, with an additional period of service from 
August 1951 through January 1953, for which he received a 
discharge Under Dishonorable Conditions.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a May 2002 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, 
as well as from an October 2007 decision by the Appeals 
Management Center (AMC) in Washington, D.C.

This case was previously before the Board in March 2007, at 
which time it was remanded for additional development.  The 
case is now, once more, before the Board for appellate 
review.

Finally, good or sufficient cause having been shown, the 
veteran's appeal has been advanced on the Board's docket 
pursuant to the provisions of 38 U.S.C.A. § 7107 (West 2002) 
and 38 C.F.R. § 20.900(c) (2007).


FINDINGS OF FACT

1.  Prior to August 21, 2007, the veteran's service-connected 
residuals of a puncture wound to the left (minor) hand were 
productive of only a slight tenderness to palpation at the 
metacarpophalangeal joint of the left thumb, and at the 
metacarpophalangeal joint of the index finger and along the 
index finger ray, with no evidence of either favorable or 
unfavorable ankylosis.

2.  The veteran's service-connected residuals of a puncture 
wound to the left (minor) hand are presently characterized by 
a gap of more than 2 inches (5.1 centimeters) between the 
thumb pad and the fingers, with the thumb attempting to 
oppose the fingers, but with no evidence of either favorable 
or unfavorable ankylosis.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation of 10 percent, but 
no more, for the service-connected residuals of a puncture 
wound to the left (minor) hand prior to August 21, 2007 have 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.3, 
4.31, 4.71a, and Part 4, Codes 7803-7805 (effective prior to 
August 30, 2002); Codes 7801-7805 (effective August 30, 
2002); Codes 5216-5227 (effective prior to August 26, 2002); 
Codes 5216-5230 (effective August 26, 2002).

2.  The criteria for a current evaluation in excess of 20 
percent for the service-connected residuals of a puncture 
wound to the left (minor) hand have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a and Part 4, 
Code 5228 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In reaching this determination, the Board wishes to make it 
clear that it has reviewed all the evidence in the veteran's 
claims file, which includes his multiple contentions, 
including those offered during the course of a 
videoconference hearing before the undersigned Veterans Law 
Judge in November 2006, as well as service treatment records, 
and both VA treatment records and examination reports.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the veteran's claim, and 
what the evidence in the claims file shows, or fails to show, 
with respect to that claim.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 
Vet. App. 122, 128-30 (2000).

The veteran in this case seeks an increased evaluation for 
the service-connected residuals of a puncture wound to his 
left (minor) hand.  In that regard, disability evaluations 
are intended to compensate for the average impairment of 
earning capacity resulting from a service-connected 
disability.  They are primarily determined by comparing 
objective clinical findings with the criteria set forth in 
the Rating Schedule.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. Part 4 (2007).

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned where the 
disability picture more nearly approximates the criteria for 
the next higher rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2007).

While the Board must consider the veteran's medical history 
as required by various provisions under 38 C.F.R. Part 4, 
including Section 4.2 [see Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991)], the regulations do not give past medical 
reports precedence over current findings.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, coordination, and endurance.  
The functional loss may be due to the absence of part or all 
of the necessary bones, joints, and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 
38 C.F.R. § 4.40 (2007); see also 38 C.F.R. § 4.45 (2007).

Where, as in this case, an appeal stems from an initial 
rating, VA must frame and consider the issue as to whether 
separate or "staged" ratings may be assigned for any or all 
of the retroactive period from the effective date of the 
grant of service connection to a prospective rating.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

In the case at hand, in a rating decision of May 2002, the RO 
granted service connection and a noncompensable evaluation 
for the residuals of a puncture wound to the left hand, 
effective November 27, 2001, the date of receipt of the 
veteran's original claim for service connection.  The veteran 
voiced his disagreement with that decision, with the result 
that, in a subsequent rating decision of October 2007, the RO 
awarded a 20 percent evaluation for the veteran's service-
connected residuals of a puncture wound to the left hand, 
effective from August 21, 2007, the date of a VA medical 
examination.  The current appeal ensued.

The Board notes that, during the course of this appeal, 
specifically, on August 26, 2002, there became effective new 
regulations for the evaluation of ankylosis and limitation of 
motion of the fingers and thumb.  A short time later, on 
August 30, 2002, there became effective new regulations for 
the evaluation of service-connected skin disorders.  VA's 
General Counsel has held that, where a law or regulation 
changes during the pendency of an appeal, the Board must 
determine which version of the law or regulation is more 
favorable to the veteran.  If application of the revised 
regulation results in a higher rating, the effective date for 
the higher disability rating can be no earlier than the 
effective date of the change in regulation.  38 U.S.C.A. 
§ 5110(g) (West 2002).  Prior to the effective date of the 
change in the regulation, the Board can apply only the 
original version of the regulation.  VAOPGCPREC 3-2000 (April 
10, 2000).

Prior to August 26, 2002, a 10 percent (or greater) 
evaluation was warranted only where there was evidence of 
ankylosis (favorable or unfavorable) of the fingers or thumb.  
38 C.F.R. § 4.71a and Part 4, Codes 5216 through 5227 
(effective prior to August 26, 2002).  Under the schedular 
criteria which became effective August 26, 2002, a 10 percent 
evaluation is warranted where there is a limitation of motion 
such that a gap of 1 to 2 inches (2.5 to 5.1 centimeters) 
exists between the thumb pad and the fingers, with the thumb 
attempting to oppose the fingers.  A 20 percent evaluation, 
under those same regulations, would require demonstrated 
evidence of a limitation of motion such that there exists a 
gap of more than 2 inches (5.1 centimeters) between the thumb 
pad and the fingers, with the thumb attempting to oppose the 
fingers.  38 C.F.R. § 4.71a and Part 4, Code 5228 (2007).  A 
30 percent or greater evaluation, by the same token, would 
require evidence of either favorable or unfavorable ankylosis 
of the thumb and/or fingers.  38 C.F.R. § 4.71a and Part 4, 
Codes 5216 through 5230 (2007).

As regards the pertinent laws and regulations governing the 
evaluation of service-connected skin disorders, the Board 
notes that, prior to August 30, 2002, a 10 percent evaluation 
was warranted where there was evidence of a scar or scars 
which were superficial and poorly nourished, with repeated 
ulceration, as well as for superficial scars which were 
tender and/or painful on objective demonstration.  A 
compensable evaluation, under those same laws and 
regulations, was likewise warranted where there was evidence 
of a limitation of function of the body part affected.  
38 C.F.R. § 4.118 and Part 4, Codes 7803, 7804, 7805 
(effective prior to August 30, 2002).

A 20 percent evaluation, under those regulations in effect 
prior to August 30, 2002, required demonstrated evidence of 
third degree burn scars covering an area or areas exceeding 
12 square inches, with a 30 percent evaluation requiring 
evidence of such scars covering an area or areas exceeding 
one-half square foot.  38 C.F.R. § 4.118 and Part 4, Code 
7801 (effective prior to August 30, 2002).

Under the schedular criteria which became effective August 
30, 2002, a 10 percent evaluation is warranted where there is 
evidence of a scar or scars (other than of the head, face, or 
neck) which is deep, or which causes limited motion, and 
which covers an area or areas exceeding six square inches (39 
square centimeters).  A 10 percent evaluation is, similarly, 
warranted where there is evidence of a scar or scars (once 
again, other than of the head, face, or neck) which is 
superficial and does not cause limited motion, and which 
covers and area or areas of 144 square inches (929 square 
centimeters) or greater.  A 10 percent evaluation is also 
warranted where there is demonstrated evidence of a 
superficial unstable scar, or of a superficial scar which is 
painful on examination.  Finally, a compensable evaluation 
may be indicated where there is evidence of a scar which 
produces a limitation of function of the body part affected.  
38 C.F.R. § 4.118, and Part 4, Codes 7801 through 7805 
(effective August 30, 2002).

A 20 percent evaluation, under those same laws and 
regulations, requires demonstrated evidence of a scar or 
scars (other than of the head, face, or neck) which is deep, 
or which causes limited motion, and which covers an area or 
areas exceeding 12 square inches (77 square centimeters), 
with a 30 percent evaluation requiring a similar scar or 
scars covering an area or areas exceeding 72 square inches 
(465 square centimeters).  38 C.F.R. § 4.118 and Part 4, Code 
7801 (effective August 30, 2002).

In the present case, at the time of a VA hand examination in 
May 2002, the veteran gave a history of a bamboo splinter 
stab wound to his left palm precipitated by a fall on a 
sharpened bamboo stick in service.  According to the veteran, 
he was hospitalized for two weeks following that wound, 
during the course of which he underwent one surgery.  When 
questioned, the veteran indicated that he had received no 
additional evaluation or treatment during service for his 
left hand wound, and had sought care on only one occasion 
following service, in approximately 1948.  Currently, the 
veteran complained of occasional stiffness and pain in his 
index finger which was not associated with any particular 
activity, but which seemed to improve with the use of a grip 
trainer.  

On physical examination, the veteran's hand showed bilateral 
and symmetrical osteoarthritic changes, with the exception of 
the left thumb metacarpophalangeal joint, which was somewhat 
hypertrophic by comparison.  The alleged bamboo puncture 
wound to the veteran's left palm was barely if at all visible 
on inspection, notwithstanding the veteran's indication of 
where the wound was located, this being in the midpalm and 
between the index and middle finger rays proximal to the 
metacarpophalangeal joints.  Noted at the time of examination 
was that the veteran was only "slightly tender" to palpation 
at the metacarpophalangeal joint of the left thumb, as well 
as at the metacarpophalangeal joint of the index finger, and 
along the index finger ray.  Notably, the veteran was 
nontender to palpation at the volar aspect of the 
metacarpophalangeal joint.  Active range of motion evaluation 
showed fist forming to be intact, with no flexion lag on 
fingertip flexion to the median transverse crease of the 
palms.  Tension and opposition of the thumb to the index and 
little fingers was intact bilaterally, though it weakened 
very rapidly on the left by comparison (to the right), 
secondary to discomfort at the metacarpophalangeal joint of 
the left thumb.  Thumb extension against resistance was 
decreased on the left by comparison to the right, once again 
secondary to osteoarthritic changes in that joint.  Intrinsic 
and extrinsic muscle function was intact, and 5/5 throughout.  
At the time of examination, there was no gross evidence of 
instability to the metacarpophalangeal and 
intercarpophalangeal joints of any of the fingers, or either 
of the thumbs.

Radiographic studies of the veteran's left hand showed 
evidence of diffuse osteoarthritic changes, in particular, at 
the metacarpophalangeal joints and carpometacarpal joints of 
the left thumb, with an incidental note of a small 
submillimeter metallic foreign body at the volar aspect of 
the index finger proximal phalanx.  The pertinent diagnosis 
noted was of a history of stab/puncture wound to the left 
hand, apparently healed, and without objective evidence of 
"significant" residual functional limitation.

At the time of a subsequent VA hand examination in August 
2007, it was noted that the veteran's medical records were 
available, and had been reviewed.  Those records showed that, 
during the veteran's first period of active service, while 
stationed in Japan, he apparently fell on a bamboo stick, 
which pierced his hand through the palm and "tented" the skin 
on the dorsum, but did not penetrate.  According to the 
veteran, following the aforementioned injury, he experienced 
some decrease use of his left hand.  Moreover, while right-
handed, the veteran reportedly had lost a number of jobs due 
to decreased ability to use his left hand.

When further questioned, the veteran claimed decreased 
movement in his left thumb, such that he could not flex the 
thumb as he could the thumb of his right hand.  Also noted 
were problems with weakness in all of the fingers of the left 
hand, in conjunction with a scar on the palmar surface along 
the natural crease.  According to the veteran, the scar in 
question had "healed up" in about 6 to 8 months.  However, 
ever since, the veteran's left hand had reportedly been weak.  
Currently, the veteran was 78 years old, and had been 
experiencing pain in his left hand along with spasm.  
However, he had never received any specific treatment for his 
left hand pain, to include medication.  Currently, the 
veteran experienced no redness or swelling of his left hand. 

On physical examination, the veteran did appear to have some 
weakness in his left hand.  More specifically, the veteran 
was unable to grip fully, or to flex his thumb beyond about 5 
to 10 degrees of flexion at the interphalangeal joint, with a 
similar amount of flexion at the metacarpophalangeal joint.  
Significantly, with his right thumb, the veteran was able to 
do approximately 80 degrees at the metacarpophalangeal joint, 
and about 75 degrees at the interphalangeal joint.  Noted at 
the time of examination was that the veteran had worked a 
full productive life using both hands without much problem.

Range of motion studies of the veteran's left wrist showed 
dorsiflexion of from 20 to 30 degrees of metacarpophalangeal 
flexion, with 30 degrees proximal interphalangeal joint 
flexion, and 30 degrees thumb abduction and rotation, with 
the thumb pad facing the finger pads.  Range of motion 
measurements of the metacarpophalangeal joint was from 0 to 
90 degrees of flexion, with the proximal interphalangeal 
joint showing from 0 to 110 degrees of flexion, and the 
distal (terminal) interphalangeal joint showing from 0 to 70 
or 80 degrees of flexion.  According to the examiner, the 
veteran's left hand was intact, with no visible scar in the 
center of the palm.  Rather, that scar appeared to have 
"healed completely."  Noted at the time of examination was 
that the veteran's records showed that the back of his hand 
had never been punctured.  Rather, the skin was only "tented 
up" by the bamboo stick, which the patient himself removed 
prior to going to the dispensary.  As a result, at present, 
there was no visible scar.  Radiographic studies of the 
veteran's hands showed a small metallic fragment on the volar 
surface in the soft tissue, with no discernable change from 
prior radiographic studies.  The pertinent diagnoses were of 
weakness in left hand grip strength, "as likely as not" the 
result of the veteran's World War II injuries; and decreased 
flexion of the left thumb, "as likely as not" due to the 
injury to the veteran's left hand in World War II.  According 
to the examiner, while on physical examination, he could 
discern no scar on the veteran's left palm, there was "no 
doubt" that the injury the veteran had sustained in World War 
II "as likely as not" could have led to his current symptoms.

Based on the aforementioned, and with the resolution of all 
reasonable doubt in the veteran's favor, it would appear 
that, prior to August 21, 2007, symptomatology attributable 
to the veteran's service-connected puncture wound of the left 
(minor) hand was commensurate with a 10 percent evaluation.  
This is particularly the case given the fact that, at the 
time of the aforementioned VA hand examination in May 2002, 
there was at least some "slight tenderness" to palpation at 
the metacarpophalangeal joint of the left thumb, as well as 
the metacarpophalangeal joint of the index finger, and along 
the ray of that same finger.  While it is true that, at the 
time of the May 2002 examination, the veteran's alleged 
puncture wound to the left palm, was barely, if at all, 
visible, there exists no clear indication that the tenderness 
experienced by the veteran on palpation of his left thumb was 
not in some way related to his service-connected residuals of 
that puncture wound, thereby warranting a 10 percent 
evaluation on the basis of a tender and/or painful scar.  See 
38 C.F.R. § 4.118 and Part 4, Code 7804.  A greater than 10 
percent evaluation is not, however, indicated, inasmuch as, 
for the time period in question, there was no evidence of any 
ankylosis of the veteran's thumb or fingers, or of as scar 
covering the requisite area for assignment of a greater 
evaluation.  Not until the time of the aforementioned VA hand 
examination on August 21, 2007 was the veteran shown to 
exhibit limitation of motion of his left thumb such that 
there was a gap of more than two inches (5.1 centimeters) 
between the thumb pad and the fingers, with the thumb 
attempting to oppose the fingers.  See 38 C.F.R. § 4.71a and 
Part 4, Code 5228 (effective August 26, 2002).  
Significantly, at no time has the veteran been shown to 
exhibit ankylosis (either favorable or unfavorable) of his 
left thumb or fingers sufficient to warrant the assignment of 
a greater than 20 percent evaluation.  See 38 C.F.R. § 4.71a 
and Part 4, Codes 5216 through 5230 (effective August 26, 
2002).

Based on the aforementioned, the Board is compelled to 
conclude that an evaluation of 10 percent (but no more) for 
the service-connected residuals of a puncture wound to the 
left (minor) hand prior to August 21, 2007 is warranted.  
However, the evidence does not support a current evaluation 
in excess of 20 percent for that same service-connected 
disability.  

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the veteran and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must (1) inform the 
veteran about the information and evidence not of record that 
is necessary to substantiate the claim; (2) inform the 
veteran about the information and evidence that VA will seek 
to provide; and (3) inform the veteran about the information 
and evidence he is expected to provide.

For an increased rating claim, Section 5103(a) requires, at a 
minimum, that the Secretary notify the claimant that, to 
substantiate the claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating which would not be satisfied by the veteran 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a percent (depending on the disability 
involved) based on the nature of the symptoms of the 
condition for which disability compensation is being sought, 
their severity and duration, and their impact upon employment 
and daily life.  Consistent with the statutory and regulatory 
history, the notice must also provide examples of the types 
of medical and lay evidence that the claimant may submit (or 
ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation, e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Vazquez-Flores, 
supra.

The Board finds that the VCAA notice requirements have been 
satisfied by letters dated in January 2005, March 2006, and 
March 2007.  In those letters, VA informed the veteran that, 
in order to substantiate his claim for an increased rating, 
he needed to show that his service-connected disability had 
undergone an increase in severity.  To the extent there 
existed any error by VA in providing the notice required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1), such error 
was nonprejudicial, in that it did not affect the essential 
fairness of the adjudicatory process.  In point of fact, 
based on a review of the entire file, it is clear that the 
veteran had a full understanding and/or actual knowledge of 
the elements required to prevail on his claim.  See Sanders 
v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

As to informing the veteran of which information and evidence 
he was to provide to VA, and which information and evidence 
VA would attempt to obtain on his behalf, VA informed him 
that it had a duty to obtain any records held by any Federal 
agency.  It also informed him that, on his behalf, VA would 
make reasonable efforts to obtain records which were not held 
by a Federal agency, such as records from private doctors and 
hospitals.  Finally, the RO informed the veteran that he 
could obtain private records himself and submit them to VA.  

Finally, VA must also make reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  In connection with the current appeal, VA has 
obtained the veteran's service treatment records, as well as 
both VA treatment records and examination reports.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the veteran's claim.  The evidence 
of record provides sufficient information to adequately 
evaluate the claim, and the Board is not aware of the 
existence of any additional relevant evidence which has not 
been obtained.  Therefore, no further assistance to the 
veteran with the development of evidence is required.  
38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006).


ORDER

A 10 percent evaluation, but no more, for the service-
connected residuals of a puncture wound to the left (minor) 
hand prior to August 21, 2007 is granted, subject to those 
regulations governing the payment of monetary benefits.

A current evaluation in excess of 20 percent for the service-
connected residuals of a puncture wound to the left (minor) 
hand is denied.



	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


